DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 07/14/2022 Amendment and RCE.
Claims 1-17 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitation “a group controller configured to: group the word lines into word line groups separated by a boundary region, which is set to an interlayer between the first stack and the second stack” on lines 17-20.  The disclosure does not disclose such limitation
	From FIGS. 10-11 of the drawings, the boundary regions, or boundary word lines, are interlayers between WL9-WL10, WL25-WL26, which are no where near to the interlayer between WL16-WL17 of the first and second stacks.
	Same rejection is applied for limitations:
Claim 11, lines 3-5: “determining a first boundary region between a first stack and a second stack” in claim 11, lines 3-5, and
 Claim 16, lines 3-6: “setting first boundary region dividing memory cells into first and second groups, wherein the first group is included in a first stack and the second group is included in a second stack that is over the first stack”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,576,671 to Karakulak et al. (hereafter Karakulak) in view of US 9,589,647 to Ahn et al. (hereafter Ahn).
Regarding independent claim 1, Karakulak teaches a memory device comprising: 



a group controller configured to (FIG. 15: controller 1501): 
group the word lines into word line groups separated by a boundary region (dividing a block into word lines 0-15, 16-31, 32-79, 80-127 as groups 1-4 according to the order arrangement of word lines, respectively, see 8:48-56; a boundary region of groups 1-2 comprising word lines 15-16 corresponding to permutation [0-15, 16-31], see 9:1-3); 
determine whether to set a new interlayer as the boundary region based on electrical characteristics of at least a portion of the first and second memory cells (e.g. selecting a permutation with the least total error count for groups 1-2, see FIG. 7 and 8:5-10:61); and 
when it is determined to set the new interlayer as the boundary region, determine the new interlayer and set the new interlayer as the boundary region before a program operation is performed (process in FIG. 7 is implemented during configuration of a storage device, or prior to operation, see 8:35-36); and Page 3 of 11U.S. Serial No.: 16/897,891PATENT DOCKET: PA4082-0 
a voltage generator configured to store, in a voltage table, voltage values of operating voltages to be respectively applied to the word lines included in each of the word line groups  (see FIG. 4),
wherein the group controller is configured to determine the voltage values depending on the position of the boundary region changed by the group controller (determining the read level offset corresponding to the selected permutation with the least total error count of both groups, based on table of FIG. 4).
Karakulak does not teach the strikethrough limitations.  However, Karakulak suggests the inventive method is not limited to any flash memory device of any particular capacity or configuration (see 24:19-20). 
Ahn teaches a memory device comprising:
first stack including first memory cells that are vertically stacked on a substrate (FIG. 3: first cells portion); 
a second stack, over the first stack, including second memory cells, wherein a width of a memory cell located at a lowest portion of the second stack is narrower than a width of a memory cell located at a highest portion of the first stack (FIG. 2: second cells portion); 
word lines wherein each of the first memory cells and the second memory cells is coupled to a corresponding word line (FIG. 3: word lines WL0-WLn).
Since Karakulak and Ahn are both from the same field of endeavor, the purpose disclosed by Ahn would have been recognized in the pertinent art of Karakulak.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Karakulak to 3D NAND memory device of Sehgal because 3D NAND memory of Sehgal also experiences voltage variation between word lines within a group/block as that of Karakulak.  If k number of word lines in Ahn equals to 2x, where x≥3, method of word line division in Karakulak would set the boundary region as an interlayer between the first stack and the second stack.
Regarding dependent claim 2, Karakulak teaches wherein the group controller is configured to group the word line groups into at least two groups according to electrical characteristics of portions of the first and second memory cells (in this case, the word lines of the block are grouped into four, see 8:48-56).
Regarding dependent claim 3, Karakulak teaches wherein the group controller is configured to change the voltage values stored in the voltage table, based on a result of a test operation of portions of the first and second memory cells (updating offsets for individual word lines or offsets associated with optimal word line groups during configuration of a storage device, see 19:65-20:11).
Regarding dependent claim 4, Karakulak teaches wherein the group controller is configured to set a test region including portions of the first and second memory cells adjacent to the boundary region between the word line groups before the test operation is performed (FIG. 7: steps 712 and 714 are seen as a test operation during configuration for all permutations of groups 1-2, which occur after steps 706 of generating permutations; permutations {… [0-13, 14-31], [0-14, 15-31], [0-17, 18-31], [0-18, 19-31] …} are seen adjacent to permutation [0-15, 16-31] corresponding to the boundary region).
Regarding dependent claim 5, Karakulak teaches wherein the word lines adjacent to an upper and lower portion with respect to the boundary region are included in the test region (permutations {… [0-13, 14-31], [0-14, 15-31], [0-17, 18-31], [0-18, 19-31] …} are seen comprising word lines adjacent to upper and lower portions of the first boundary region).
Regarding dependent claim 6, Karakulak teaches wherein the group controller is configured to change the position of the boundary region such that memory cells having similar electrical characteristics among the first and second memory cells adjacent to the boundary region included in the test region and are connected to different word lines are included in the same group. (FIG. 6: when the offset word line groups are different from the initial division of word lines according to a selected permutation during configuration of a storage device).
Regarding dependent claim 7, Karakulak teaches wherein the voltage values stored in the voltage table are level values of the operating voltages used in a program, read, or erase operation (FIG. 4: table 400 is read level offset for read operation).
Regarding dependent claim 8, Karakulak teaches wherein the voltage values are respectively set with respect to the word line groups, based on the boundary region (when the offset values associated with optimal word line groups, see 19:65-20:11).
Regarding dependent claim 9, Karakulak implicitly teaches wherein the voltage generator is configured to: primarily set the voltage values according to a structural difference of the first and second stacks (voltages in table similar to that in FIG. 4 corresponding to initial division of word lines in FIG. 6); and secondarily set the voltage values according to the electrical characteristics of the first and second memory cells (voltages in updated table similar to that in FIG. 4 corresponding to offset word line groups in FIG. 6).
Regarding dependent claim 10, Karakulak teaches wherein the voltage values changed depending on the electrical characteristics are included in the voltage table (such as read level offsets).
Regarding independent claim 11, Karakulak teaches a method for operating a memory device, the method comprising: 
determining a first boundary region [which divides word lines into word line groups] dividing a block of a flash memory into word lines 0-15, 16-31, 32-79, 80-127 as groups 1-4 according to the order arrangement of word lines, respectively, see 8:48-56; the first boundary region of groups 1-2 comprising word lines 15-16 corresponding to permutation [0-15, 16-31], see 3:44-4:14 and 9:1-3); 
setting voltages corresponding to each of word line groups to a first voltage value (i.e. voltages in table similar to that in FIG. 4 corresponding to initial division of word lines in FIG. 6); 
testing electrical characteristics of memory cells adjacent to the first boundary region (FIG. 7: steps 712-716. In this case, word lines in each subgroup also includes word lines connected to memory cell adjacent to the boundary region);
changing first boundary region to a second boundary region, depending on a result of the testing (FIG. 7: selecting a permutation having the least total error count for groups 1-2 in step 718); 
changing the first voltage value to a second voltage value depending on the second boundary region (updating the offsets associated with optimal word line groups, see 19:65-20:11); and
performing a program operation on a selected memory cell in one of the first or second stack using the voltages corresponding to the second voltage value (the process in FIG. 7 is implemented during configuration of a storage device, or prior to [a program] operation, see 8:35-36).
Karakulak does not teach the strikethrough limitations.  However, Karakulak suggests the inventive method is not limited to any flash memory device of any particular capacity or configuration (see 24:19-20). 
Ahn teaches a memory device comprising first stack including first memory cells that are vertically stacked on a substrate (FIG. 3: first cells portion); a second stack, over the first stack, including second memory cells, wherein a width of a memory cell located at a lowest portion of the second stack is narrower than a width of a memory cell located at a highest portion of the first stack (FIG. 2: second cells portion).
Since Karakulak and Ahn are both from the same field of endeavor, the purpose disclosed by Ahn would have been recognized in the pertinent art of Karakulak.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Karakulak to 3D NAND memory device of Sehgal because 3D NAND memory of Sehgal also experiences voltage variation between word lines within a group/block as that of Karakulak.  If k number of word lines in Ahn equals to 2x, where x≥3, method of word line division in Karakulak would set the boundary region as an interlayer between the first stack and the second stack.
	Regarding dependent claim 12, Karakulak teaches wherein the second voltage value includes different final voltage values set with respect to word line groups having different electrical characteristics of the memory cells in the first and second stacks ( offset voltage corresponding to offset word line groups).
Regarding dependent claim 13, Karakulak teaches further comprising setting a test region with respect to the first boundary region before the first boundary region is changed (FIG. 7: steps 712 and 714 are seen as a test operation during configuration for all permutations of groups 1-2, which occur after steps 706 of generating permutations).
Regarding dependent claim 14, Karakulak teaches wherein the test region includes a plurality of word lines sequentially adjacent to the first boundary region (permutations {… [0-13, 14-31], [0-14, 15-31], [0-17, 18-31], [0-18, 19-31] …} are seen adjacent to permutation [0-15, 16-31] corresponding to the boundary region).
Regarding dependent claim 15, Karakulak teaches wherein the test region includes word lines adjacent to upper and lower portions of the first boundary region (permutations {… [0-13, 14-31], [0-14, 15-31], [0-17, 18-31], [0-18, 19-31] …} are seen comprising word lines adjacent to upper and lower portions of the first boundary region).
Regarding independent claim 16, Karakulak teaches a method for operating a memory device, the method comprising: 
setting a first boundary region dividing memory cells into first and second groups, dividing a block into word lines 0-15, 16-31, 32-79, 80-127 as groups 1-4, respectively, see 8:48-56; the first boundary region of groups 1-2 comprising word lines 15-16 corresponding to permutation [0-15, 16-31], see 3:44-4:14 and 9:1-3); 
testing electrical characteristics of memory cells adjacent to the first boundary region (FIG. 7: steps 712-716 for all permutations of groups 1 and 2, see 9:1-3, wherein permutations {… [0-13, 14-31], [0-14, 15-31], [0-17, 18-31], [0-18, 19-31] …} are seen adjacent to permutation [0-15, 16-31] corresponding to the first boundary region);
changing the first boundary region to a second boundary region by changing a position of the first boundary region, based on the result of the testing (FIG. 7: step 718 for selecting a permutation having the least total error count for groups 1-2; the selected permutation corresponding to second boundary region); and
performing a program operation on the memory cells using voltages set according to the second boundary region (updating the offsets associated with optimal word line groups, see 19:65-20:11 prior to [a program] operation, see 8:35-36).
Karakulak does not teach the strikethrough limitations.  However, Karakulak suggests the inventive method is not limited to any flash memory device of any particular capacity or configuration (see 24:19-20). 
Ahn teaches a memory device comprising first stack including first memory cells that are vertically stacked on a substrate (FIG. 3: first cells portion); a second stack, over the first stack, including second memory cells, wherein a width of a memory cell located at a lowest portion of the second stack is narrower than a width of a memory cell located at a highest portion of the first stack (FIG. 2: second cells portion).
Since Karakulak and Ahn are both from the same field of endeavor, the purpose disclosed by Ahn would have been recognized in the pertinent art of Karakulak.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Karakulak to 3D NAND memory device of Sehgal because 3D NAND memory of Sehgal also experiences voltage variation between word lines within a group/block as that of Karakulak.  If k number of word lines in Ahn equals to 2x, where x≥3, method of word line division in Karakulak would set the boundary region as an interlayer between the first stack and the second stack.
Regarding dependent claim 17, Karakulak teaches wherein the first and second groups are reset such that memory cells having similar electrical characteristics are included in the same group based on the result of the testing (word lines with similar read voltage offsets are included in the same group).

Response to Arguments
Applicant’s arguments, filed on 7/14/2022, with respect to the rejections of at least independent claims 1, 11 and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new reference to Ahn. Claims 1-17 are rejected with new ground of rejections as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 2, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824